Citation Nr: 1615355	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for dental trauma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon. In that decision, the RO denied the claims listed on the title page. 

The Veteran testified before the undersigned at a March 2016 Board hearing. A transcript of the hearing is in the file and has been reviewed. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

At the March 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for dental trauma. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn the issue of entitlement to service connection for dental trauma. There remain no allegations of errors of fact or law for appellate consideration regarding this issue. The Board does not have jurisdiction to review this issue and it is dismissed. 


ORDER

The issue of entitlement to service connection for dental trauma is dismissed. 


REMAND

The Board finds a new opinion is needed in this case. The audiograms from service (see August 1971 Report of Medical Examination (RME), March 1972 audiogram, March 1972 service treatment record, June 1972 audiogram, August 1973 audiogram and August 1973 RME) demonstrate a downward shift in hearing thresholds. The August 1973 RME noted the presence of high frequency hearing loss at 6000 Hertz. While the 6000 Hertz frequency is not for consideration under 38 C.F.R. § 3.385, the Board seeks clarification as to why the examiner stated there was no significant shift in hearing levels at discharge. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (opinions should be fully adequate, wholly articulate and takes into account all pertinent aspects of a case). Additionally, the examiner should review VA treatment records (to include current records showing treatment for a cholesteoma), as well as the Veteran's testimony at the March 2016 Board hearing. 

Accordingly, the case is REMANDED for the following action:

1. First, associate any updated VA treatment records with the file. 

2. After the above development is completed, the file should be sent for an opinion as to the etiology of the current bilateral hearing loss. The examiner should review the entire file, to include:

* August 1971 RME showing normal hearing upon entrance to service;

* All audiograms in service (listed above);

* August 1973 RME noting the presence of bilateral high frequency hearing loss (not considered disabling); and 

* Findings of the February 2011 VA examination;

* The Veteran's testimony at the March 2016 Board hearing noting ringing within the first post-service year and a history of hearing problems.

Following file review, the examiner should answer the following question: Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed tinnitus and bilateral hearing loss was incurred in or related to service?

If no opinion can be given, the examiner should explain why a determination cannot be made. The opinion should be supported by citation to accurate facts and medical science.


3. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


